872 F.2d 418Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Curtis MILLER, Plaintiff-Appellant,v.James MARTIN, Danny R. Brandon, B.F. Oakes, Defendants-Appellees.
No. 88-7747.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1989.Decided March 27, 1989.

Michael Curtis Miller, appellant pro se.
Howard Edwin Hill, Office of the Attorney General, for appellees.
Before PHILLIPS and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Michael Curtis Miller appeals the district court's denial of his motion to amend, to hold the defendants in contempt, and for judicial notice of adjudicative facts, as well as the court's order to stay discovery pending the disposition of defendants' motion for summary judgment.  Miller also moves for appointment of counsel on appeal.  We dismiss the appeal for lack of jurisdiction and accordingly deny the motion for appointment of counsel on appeal.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the order appealed from is not a final order, it is not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor is the order appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the order is not appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.  We dispense with oral argument because the dispositive issues have been decided authoritatively.


5
DISMISSED.